Citation Nr: 0102475	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

The veteran's service-connected low back disability is 
manifested by moderate limitation of motion and 
intervertebral disc syndrome with symptoms compatible with 
severe recurring attacks and with little intermittent relief. 


CONCLUSION OF LAW

The schedular criteria for a 40 percent for service-connected 
traumatic arthritis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, and Diagnostic Codes 5010-5003-5292, 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
this regard, the Board notes the representative's request for 
remand for additional VA examination of the veteran's 
service-connected low back disability.  The Board finds that 
the March 1999 VA compensation examination, which included 
the veteran's subjective complaints, clinical findings from 
physical examination, including range of motion testing, a 
medical opinion as to the effect of pain on motion, X-ray 
findings, a comparison of these with previous VA examination 
results, and a diagnosis.  The Board finds that the veteran 
has been assisted in the development of his claim in 
accordance with the Veterans Claims Assistance Act of 2000, 
and that the March 1999 VA examination report is adequate for 
rating purposes.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's traumatic arthritis of the 
lumbar spine and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or  joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

A 10 percent rating for traumatic arthritis of the lumbar 
spine was in effect from July 1988 pursuant to Diagnostic 
Codes 5010-5003-5293.  Pursuant to a September 1998 Board 
decision, the RO increased the rating to 20 percent under 
Diagnostic Codes 5010-5003-5293, effective from June 1994.  
In its September 1998 decision, the Board specifically found 
as a fact that the veteran's service-connected traumatic 
arthritis of the lumbar spine, at that time, was manifested 
by moderate limitation of motion, radiating pain, tingling 
and numbness of the right foot, and a need for medication for 
pain relief.  While the RO continued to style the issue as an 
increased rating for traumatic arthritis of the lumbar spine, 
it is clear in reviewing the 1998 Board decision and 
subsequent RO decision that service connection is in effect 
for disc disease.  Accordingly, 38 C.F.R. § 4.71a, Code 5293 
is applicable, along with the rating codes for arthritis with 
limitation of motion of the lumbar spine, as explained below. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5292, a 20 percent disability rating is 
for assignment for moderate limitation of motion of the 
lumbar spine, while a 40 percent disability rating is for 
assignment for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a.

In addition, under Diagnostic Code 5293, a 20 percent 
disability rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks; a 40 
percent disability rating is for assignment for severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief, and a 60 percent rating is warranted for 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the deceased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a.

The service medical records reflect that in 1963 the veteran 
had a jeep accident, which resulted in a small fracture of 
the sacrum, diagnosed as severe contusion of the lumbosacral 
spine and pelvis, and was also seen in 1963 for a sprain of 
the lumbosacral area and for paraspinous muscle spasm. 

After service, the veteran was treated for lumbosacral muscle 
spasm.  By 1988, VA X-ray examination of the coccyx/lumbar 
spine revealed moderate degenerative changes throughout the 
lumbar spine, with vacuum disc phenomenon at L4-L5.  A July 
1994 VA examination report reflects complaints of continued 
low back pain since the injury in service, pain with all 
range of motion, flattening of the lumbar curve, and X-ray 
evidence of advanced degenerative disease throughout the 
lower dorsal and lumbar spines.

A report from F. W., M.D., dated in July 1994 discloses that 
the veteran had some paravertebral spasm in the lower back on 
examination, and range of motion in the back was 
significantly restricted.  X-ray films of the lumbosacral 
spine showed multiple areas of compression fractures in the 
thoracic region and multiple areas of intervertebral disc 
space narrowing throughout the lumbar spine.  In addition, 
there were posterior osteophytes noted throughout the lumbar 
region.  The sacroiliac joints appeared to be normal.  It was 
found that the veteran was severely limited because of his 
difficulties.

Treatment records from B. L. P., M.D., dated from November 
1994 to July 1996 disclose that the veteran was seen 
regularly for his spinal stenosis.  A December 1994 X-ray 
examination revealed marked degenerative changes and central 
spinal canal stenosis at L4-L5.  In a letter dated in March 
1995, the physician wrote that the veteran had severe 
degenerative arthritis in the lumbar spine, which was 
producing a degree of lateral stenosis at the L3-L4, L4-L5, 
and L5-S1 levels, and that injuries such as reported by the 
veteran were very prone to cause or exacerbate degenerative 
change in the lumbar spine and that the disability 
attributable to his spinal arthritis should have been 30 
percent of the body as a whole.

A December 1996 VA examination report reflects that the 
veteran complained of pain in the low back, radiating to the 
right hip and right calf, above the ankle, and reported that 
he sometimes had numbness and tingling all around the right 
foot, and pain in the leg when he worked all day in the yard.  
He also reported that he had no problem working and that he 
performed his duties without any difficulty or discomfort, he 
was on no restriction at work, and did not wear any brace.  
He reported that he worked in a shipping and receiving 
department, sitting 60 percent of the time and lifting 40 
percent of the time.  He also reported that he sometimes had 
pain at night, but had no problem driving.

The December 1996 VA examination revealed that the veteran 
had lost his lumbar lordosis.  Musculature of the back was 
within normal limits and there was no spasm and no pain on 
palpation.  He had forward flexion to 50 degrees, backward 
extension to 20 degrees, left and right lateral flexion to 10 
degrees, and left and right rotation to 45 degrees.  There 
was no objective evidence of pain on motion.  X-ray 
examination revealed excessive lipping and spurring, 
osteophytes, and kissing osteophytes at various levels.  
There were decreased intervertebral disc spaces at all levels 
from the lower thoracic spine to the lumbosacral spine, and a 
sclerotic end-plate and mild wedging of T11, T12, and L2.  It 
was conceivable that heavy lifting above 40 pounds in a 
repetitive manner may exacerbate the pain, and that extensive 
walking or excessive leaning, bending, stooping, and 
squatting may increase the pain.

Additional private outpatient treatment records from B. P., 
M.D., reflect that in December 1998 the veteran complained of 
progressively decreasing range of movement in the lumbar 
spine, though the pain level was "mild," and reflexes were 
normal in both lower limbs.  A periodic review in August 1999 
notes the veteran's report of increasing loss of range of 
movement in the lumbar spine, and clinical findings which 
include 0 degrees of lateral bending of the lumbar spine, 0 
extension, and 30-40 percent of range of flexion of the 
lumbar spine, and X-rays reflecting advanced degrees of 
lumbar spondylosis, possibly with stenosis.  

At a VA examination in March 1999, the veteran reported that 
he had more stiffness and less motion of his back, the 
intermittent low back pain was more constant (every day and 
night), and that he had what may be radiculopathy down to the 
right lower extremity, but this was not constant.  Physical 
examination recorded negative straight leg raising 
bilaterally, that he could walk on his tiptoes and heals, and 
could squat.  Ranges of motion were recorded as follows: 
forward flexion to 70 degrees; extension to 30 degrees; and 
lateral bending of 20 degrees on the right and left.  The 
examiner noted that the veteran seemed to have decreased 
feeling over the lateral aspect of the calf and lateral 
aspect of the lateral border of the foot, with otherwise good 
pulses and good strength.  X-rays revealed extensive spurring 
and extensive sclerotic margins all over the spine, which was 
interpreted as more or less slightly worse than the 1996 X-
rays.  The diagnosis, which the examiner indicated was 
unchanged since 1996, was that the veteran's low back 
disability did not yet present clinical symptoms of spinal 
stenosis, notwithstanding the 1994 MRI which showed some 
spinal stenosis.  The examiner opined that the veteran would 
need a restriction of lifting of 40 pounds and not in a 
repetitive manner, that extensive walking would increase 
pain, and excessive kneeling, bending, stooping, and 
squatting also in a repetitive manner may be a problem.  In 
an addendum dated in April 2000, the VA examiner wrote an 
opinion that, when the veteran experienced pain, 50 percent 
of his motion was decreased.  

In October 1999, the veteran submitted an entry from The 
Merck Manual (14th Ed.) entitled "Spinal stenosis," which 
included that it was an uncommon form of sciatica which was 
manifested by pain in the buttocks, thighs, or calves on 
walking, running, or climbing stairs, which occurred in 
middle-aged or elderly patients, and resulted from a narrowed 
spinal canal space due to osteoarthrosis, Paget's disease, or 
spondylolisthesis.  The entry included that severity of the 
pain is relieved by rest (although paresthesias may 
continue), and there is the presence of a neurologic deficit 
and pain which persists for hours after resting, but which 
also did not come on rapidly when exercise was begun.  
At a personal hearing in November 1999, the veteran testified 
as follows: he had low back pain continually or most of the 
time and obtained some during waking hours; his low back 
would sometime improve with rest; he had persistent pain 
hours after retiring or exercising; he could not lift 
anything heavy nor bend very far; his work in shipping and 
receiving consisted of lifting small parts, and co-workers 
would help him by lifting heavy packages, though the company 
had allowed him to change to his current job but had not 
otherwise accommodated him; before the change in jobs he had 
lost time from work due to his back; now he only occasionally 
missed time from work, and it had been 2 or 3 years since he 
missed time from work; his daily chronic low back pain was, 
on a scale of 1 to 10, normally 4 or 5, but with activity 
would go to 8; he took 9 aspirin per day (three 325mg aspirin 
3 times per day); the pain sometimes radiated to his lower 
extremities, most (90 percent) of the time the right 
extremity; the radiating pain did not happen as often as it 
had, but comes from working and exertion, most of the times 
while he was working, so that he had it by the time he got 
home at night on work days; these "attacks" were not 
completely incapacitating; and during the previous six months 
his back symptoms had stayed about the same.  
  
As noted above, Diagnostic Code 5293 is an appropriate code 
for rating the veteran's service-connected low back 
disability because it contemplates the veteran's reported 
symptomatology of chronic low back pain, findings of 
intervertebral disc involvement (diseased disc), and 
complaints of radiating pain and numbness.  The Board finds 
that the veteran's service-connected low back disability is 
presently manifested by: chronic low back pain; moderate 
limitation of motion, including due to pain on motion; 
decreased intervertebral disc spaces; and intervertebral disc 
syndrome analogous to severe recurring attacks, evidenced by 
frequent exacerbations of low back pain, occasional radiating 
pain, and paresthesia, associated with bending or exertion.

The Board finds that a rating of 40 percent for the veteran's 
service-connected traumatic arthritis with disc disease, 
under Diagnostic Code 5293.  With regard to the severity of 
his neurological symptoms, the Board notes that the most 
recent VA compensation examination revealed a history of 
intermittent low back pain that had increased in severity, 
essentially on a daily basis.  There was also a history of  
intermittent radiculopathy down to the right lower extremity.  
Physical examination recorded negative straight leg raising 
bilaterally, and the veteran was able to walk on his tiptoes 
and heals, and could squat, but the examiner noted that the 
veteran seemed to have decreased feeling over the lateral 
aspect of the calf and lateral aspect of the lateral border 
of the foot.  In reviewing the other relevant evidence of 
record, the Board notes the veteran's subjective reporting of 
increased pain which goes from 4 or 5 to 8 (on a 1-10 scale).  
While the veteran's private physician characterized the pain 
level as "mild", the veteran has indicated that his 
symptoms occur during work days and after hours of working, 
although they are sometimes relieved with rest and are 
treated only with aspirin and no prescribed medication. 

The clinical evidence shows some lifting restriction, albeit 
40 pounds, which allows him to lift lighter parts and 
packages at his work.  Clinical findings and X-rays did show 
a slight worsening in March 1999 as compared to 1996.  There 
is also clinical evidence of mild (most recent VA examination 
in March 1999) to severe (private physician's findings in 
August 1999) limitation of motion of the lumbar spine. 

It is the Board's judgment that the disability picture 
presented by the relevant evidence is most consistent with 
severe intervertebral disc syndrome, within the meaning of 
Code 5293.  While the record supports an increased rating to 
40 percent, the preponderance of the evidence is against a 60 
percent rating under Code 5293.  The Board finds that the 
preponderance of the evidence is against a finding of 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the deceased disc, and with little intermittent 
relief, consistent with pronounced disability.  38 C.F.R. 
§ 4.71a, Code 5293.  

The Board has also considered rating the veteran's service-
connected low back disability under other diagnostic codes, 
including Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  Because the veteran's service-connected 
low back disability includes degenerative changes, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003, arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, under 
the provisions of Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), the maximum rating is 40 percent for 
severe limitation of motion of the lumbar spine.  There is no 
medical evidence of ankylosis or complete immobility of the 
lumbar spine so as to support a rating of 50 percent under 38 
C.F.R. § 4.71a, Code 5289.  The Board has considered 38 
C.F.R. §§ 4.40, 4.45 and Deluca v. Brown, 8 Vet. App. 202, 
205-206 (1995), but there is no objective medical evidence to 
show or indicate that pain, weakness, or any other low back 
symptoms attributable to the service-connected disability at 
issue produces additional functional limitation to a degree 
(i.e., ankylosis) that would support a rating in excess of 40 
percent under the rating schedule.  Accordingly, a 50 percent 
rating under 38 C.F.R. § 4.71a, Code 5289 is not warranted.  
A 40 percent rating is also the maximum evaluation allowed 
under 38 C.F.R. § 4.71a, Code 5295 (lumbosacral spine). 

For these reasons, the Board finds that a 40 percent rating 
for the veteran's low back disability, but no more than 40 
percent, is warranted.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003-5292, 5293. 

The Board notes the representative's request for a separate 
rating for the symptoms of pain, numbing, and weakness of the 
extremity "because it affects a different body system, the 
limb, as opposed to the back."  While these additional 
diagnostic codes were considered, it should be noted that the 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same low back manifestations under 
different diagnoses.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  In this case, the symptomatology the veteran is 
claiming would warrant a separate rating, either sciatic pain 
or loss of sensation, although involving the lower extremity, 
is specifically contemplated by Diagnostic Code 5293 under 
which the veteran is currently rated.  Diagnostic Code 5293 
specifically contemplates symptomatology such as sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and neurologic findings, such as absent ankle jerk.  
38 C.F.R. § 4.71a.  A separate rating for pain, numbing, or 
weakness of the extremity, in this veteran's case, would be 
duplicative and overlapping with the symptomatology of 
intervertebral disc syndrome under Diagnostic Code 5293.  
Therefore, a separate rating is not warranted. 

Finally, with respect to the assignment of a higher rating on 
an extraschedular basis, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, while there is evidence that 
the veteran has difficulty at work due to his low back 
disability, the record does not reveal that the low back 
disorder has resulted in a marked interference with his 
employment beyond that contemplated in the Diagnostic Code. 
Moreover, the veteran's low back disorder has not 
necessitated a period of hospitalization in recent years.  In 
the absence of factors such as a marked interference with 
employment, or other unusual factors, the Board finds that 
criteria for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 40 percent for service-connected traumatic arthritis of the 
lumbar spine with disc disease is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

